Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 20-64 in the reply filed on 1/14/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 64-69 directed to Group II non-elected without traverse.  Accordingly, claims 64-69 have been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Stachniak on 3/10/2022.
The application has been amended as follows: 
Claim 1 (lines 24-25): to create a third adhesive strength, wherein the first, second and third adhesive strengths are higher than an holding the punched full-thickness skin parts (12) 
Claims 64-69: (cancelled).

Allowable Subject Matter
Claims 20-64 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Edward (WO2016033584) and Schwartz (4270540).
Edward (WO2016033584) discloses: (See Figures 1, 4, and 5) A device set (See Figure 1) for producing a micro-graft matrix with a plurality of punched full-thickness skin parts (12) from skin of a skin removal area, comprising (see page 9, lines 25-27): a film set (perforated guide plate)…; an adhesive (10) (the backed adhesive membrane/adherent substrate)…; a cutting device (scalplet punch and scalplet punch array) with an adapter (head of scalpet punch), which is configured, by pressing the cutting device onto the film set sticking to the skin (see page 21, lines 27-28), to provide a predefined distance  to the skin underneath in the skin removal area considering the thickness of the film set (See page 21, lines 16-18), wherein the cutting device is configured to make a plurality of hollow-cylindrical cuts (see pages 21-22, lines 28-29, lines 1-4) in parallel to one another…, so that the plurality of the hollow-cylindrical cuts are made in the skin removal area in the form of a matrix (Examiner understands that the cutting device (scalpet punch and scalpet punch array) is in the shape of an array and thus meets the claim language using broadest reasonable interpretation of the definition of matrix) (See also page 4 of applicant’s specification for further support) and an adherence holding the punched full-thickness skin parts (12) in the skin (see page 22, lines 11-13) (Examiner understands that this adherence must be lower than that between the films because in order to continue to stick together within the cutting device, the films must have a stronger adhesive strength to one another than that of gravity acting on the adherence required to hold up the punched full-thickness skin parts).
Regarding claims 20-64, the prior art fails to disclose or make obvious a device set including a predetermined thickness of at least one first film (1) and one second film (2), wherein the first film (1) is designed to be stuck onto the skin with a flat lower side and to adhere, with an opposite upper side, to a lower side of the second film (2) in a coplanar fashion with a second adhesive strength and to be peelable from one another…an adhesive (10) to stick the lower side of the first film (1) onto the skin, wherein a first adhesive strength is created between the lower side of the first film (1) and the skin, which is higher than the second adhesive strength, so that the second film (2) is peelable from the first film (1) sticking to the skin…a cutting device…that can make plurality of hollow-cylindrical cuts…with respectively one inner diameter of the hollow cylinders and one hollow cylinder distance from one another vertical to the film set and down to a predetermined depth in the skin underneath…, in order to divide the film set by the hollow-cylindrical cuts into respective inner portions with a respective inner portion (2a) of the second film (2) located above the respectively cut punched full-thickness skin part (12) and into a respective outer portion with an outer portion (2b) of the second film (2); and a third film (3) having a size at least as large as the removal area, which is configured, in contact with an upper side of the second film (2) opposite the lower side of the second film (2), to create a third adhesive strength, wherein the first, second and third adhesive strengths are higher than an adherence, holding the punched full-thickness skin parts (12) in the skin.
Schwartz (4270540) discloses: A film set (adhesive strips)….of at least one first film (1) (midportion 32) and one second film (2) (42), wherein the first film (1) is designed to be stuck onto the skin with a flat lower side and to adhere (see column 4, lines 57-59), with an opposite upper side, to a lower side of the second film (2) in a coplanar fashion with a second adhesive strength and to be peelable from one another (see column 4, lines 38-46); an adhesive (10) (adhesive surface 34) to stick see column 4, lines 38-46);…and a third film (3) (43) having a size at least as large as the removal area (See Figure 4), which is configured, in contact with an upper side of the second film (2) opposite the lower side of the second film (2), to create a third adhesive strength (see column 4, lines 38-46).
Regarding claims 20-64, the prior art fails to disclose or make obvious a device set for producing a micro-graft matrix with a plurality of punched full-thickness skin parts (12) from skin of a skin removal area, comprising: a film set with a predetermined thickness…a film set with a first film that creates a first adhesive strength with the skin, a second film that creates a second adhesive strength with the first film, wherein a first adhesive strength is created between the lower side of the first film (1) and the skin, which is higher than the second adhesive strength…a cutting device with an adapter, which is configured, by pressing the cutting device onto the film set sticking to the skin, to provide a predefined distance to the skin underneath in the skin removal area considering the thickness of the film set, wherein the cutting device is configured to make a plurality of hollow-cylindrical cuts in parallel to one another with respectively one inner diameter of the hollow cylinders and one hollow cylinder distance from one another vertical to the film set and down to a predetermined depth in the skin underneath, so that the plurality of the hollow-cylindrical cuts are made in the skin removal area in the form of a matrix, in order to divide the film set by the hollow-cylindrical cuts into respective inner portions with a respective inner portion (2a) of the second film (2) located above the respectively cut punched full-thickness skin part (12) and into a respective outer portion with an outer portion (2b) of the second film (2);… a third film in contact with an upper side of the second film (2) opposite the lower side of the second film (2), creating a third adhesive strength wherein the first, second and third adhesive strengths are higher than an adherence, holding the punched full-thickness skin parts (12) in the skin.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Documents A and B both disclose tissue copying and grating devices. Document A discloses use of one film adhesive. Document B discloses use of adhesives to adhere matrix columns of the micrografts. Document C discloses the use of light to activate tissue adhesives. See PTO-892 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771